Citation Nr: 0632895	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-37 633	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon

THE ISSUES

1. Entitlement to service connection for a low back 
disability.  

2. Entitlement to service connection for peripheral 
neuropathy of the hands and lower extremities to include as 
due to service-connected seizure disorder.  

3. Whether new and material evidence has been presented to 
reopen the claim of service connection for bilateral hearing 
loss.  

4. Entitlement to an initial rating higher than 70 percent 
for post-traumatic stress disorder. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs

ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant, service on active duty 
from June 1943 to December 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in August 2003 and in April 
2004 of a Department of Veterans Affairs (VA) Regional Office 
(RO). 

In his substantive appeal, dated in July 2005, the veteran 
withdrew from the appeal the claims of service connection for 
bilateral pes planus and a stroke and the claim for increase 
for the service-connected seizure disorder.    

In December 2004, the veteran appeared to apply to reopen his 
claim of service connection for tinnitus.  As this issue has 
not been adjudicated by the RO, the issue is referred there 
for appropriate action. 

The application to reopen the claim of service connection for 
hearing loss is remanded to the RO via the Appeals Management 
Center in Washington, DC. 


FINDINGS OF FACT

1. A low back disability, including arthritis first 
manifested many years after service, is not related to 
service or to the service-connected seizure disorder.  

2. Peripheral neuropathy of lower extremities is not due to 
or the result of the service-connected seizure disorder or 
medication for the seizure disorder, and peripheral 
neuropathy of the hands is not shown.  

3. Post-traumatic stress disorder is manifested by depression 
and anger without gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
inability to perform activities of daily living, 
disorientation, or memory loss for names. 

CONCLUSIONS OF LAW

1. A low back disability was not incurred in or aggravated 
during service; arthritis did not become manifest to a 
compensable degree within one year after service discharge; a 
low back disability is not proximately due to or aggravated by 
a service-connected disability.  38 U.S.C.A. § 1110, 1112, 
1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2006); and Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

2. Peripheral neuropathy of the hands and lower extremities 
is not proximately due to or the result of the service-
connected seizure disorder or medication for the seizure 
disorder.  38 C.F.R. § 3.310(a) (2006); and Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  

3. The criteria for an initial disability rating higher than 
70 percent for post-traumatic stress disorder have not been 
met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.2, 4.7, 4.21, 4.126(a), Diagnostic Code 9411 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  


Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The RO provided the veteran with pre-adjudication VCAA notice 
by letter, dated in April 2003 as to the claims for service 
connection.  The veteran was notified of the evidence needed 
to substantiate a claim of service connection, namely, 
evidence of an injury, disease, or event causing an injury or 
disease during service; evidence of current disability; and 
evidence of a relationship between the current disability and 
the injury, disease, or event causing an injury or disease 
during service.  The veteran was also notified that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that he could submit private medical 
records or authorize VA to obtaining private medical records 
on his behalf.  He was asked to submit any evidence in his 
possession that pertained to the claims.  The notices 
included the general provision for the effective date of the 
claims, that is, the date of receipt of the claims.

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim, except for the degree of disability 
assignable). 

With respect to the claim for an initial disability rating 
higher than 70 percent for service-connected post-traumatic 
stress disorder, where service connection has been granted 
and an initial disability rating has been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional 38 U.S.C.A. § 5103(a) notice. Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for increase for post-
traumatic stress disorder. 
Dingess at 19 Vet. App. 473.

To the extent that the degree of disability assignable was 
not provided as to other claims, as the claims are denied, no 
disability rating will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
any defect in the VCAA notice required under Dingess at 19 
Vet. App. 473.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre- 
existing service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

A disability that is proximately due to or the result of a 
service-connected disability shall be service-connected.  
38 C.F.R. § 3.310(a).  Service connection will also be 
granted for aggravation of a nonservice-connected condition 
by a service-connected disability, although compensation is 
limited to the degree of disability (and only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  


Background

The service medical records, including the report of 
separation examination, are negative for signs or symptoms 
relating to a back abnormality or peripheral neuropathy. 

After service, in a rating decision in September 1948, the RO 
granted service connection for epilepsy. 

Private medical records, covering the period from 1963 to 
1987, disclose that in March 1967 the veteran complained of a 
backache.  There was no history of an injury.  In June 1986, 
it was reported that the veteran had the gradual onset of 
shoulder problems dating back to 1984, and in October 1985 he 
had some irritation due to pressure on the ulnar nerve.  
There was also a long history of hand and foot difficulty for 
Dupuytren's contractures of the hand and foot with right foot 
surgery in 1962 for a fibroid problem and hand surgery in 
1981.  

VA records from 2001 to 2004 disclose that in February 2001 
the veteran complained of left leg weakness, dragging his 
foot, needing a wheelchair, of one weeks' duration.  In March 
2001, he complained of back pain.  A CT scan revealed 
arthritis of the lumbar spine and spinal and foraminal 
stensoses at L4/L5.  EMG and nerve conduction studies 
revealed axonal type polyneuropathy.  In May 2003 and 
February 2004, history included spinal stenosis, causing 
peripheral neuropathy.  

In July 2005, the Department of the Navy awarded the veteran 
the Combat Action Ribbon for his service as a Seabee during 
World War II.  

Analysis
Back Disability 

The veteran contends that his current back disability is 
related to an injury in service and to injuries sustained in 
falls due to his service-connected seizure disorder. 

While the veteran served in combat and an undocumented back 
injury is consistent with the circumstances and conditions of 
such service, the veteran still must show that he has current 
back disability is the result of the in-service injury. 
38 U.S.C.A. § 1154.  Section 1154(b) does not create a 
statutory presumption that a combat veteran's alleged disease 
or injury is service connected.  Rather, it aids the combat 
veteran by relaxing the adjudicative evidentiary requirements 
for determining what happened in service.  Collette v. Brown, 
82 F.3d 389, 392 (Fed. Cir. 1996).



Since a back injury was not further documented during service 
on the basis of the service medical records, and since there 
is no other contemporaneous evidence from any other source of 
a back injury during service, then a showing of continuity of 
symptomatology after service is required to support the 
claim.

After service, back pain, but no back abnormality, was first 
documented in 1963, seventeen years after service, and back 
pathology, arthritis and spinal stenosis, was first 
documented in 2001, fifty-five years after service.  The 
absence of documented complaints of back pain from 1946 to 
1963 and from 1963 to 2001 opposes, rather than supports, 
continuity of symptomatology.  Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (It was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints.).  And arthritis was first 
established by CT scan in 2001 well beyond the one-year 
presumptive period for the showing of arthritis as a chronic 
disease related top service.  Stated differently, there is a 
gap of over 55 years between the injury claimed by the 
veteran during service and the documentation of a back 
disability following discharge from service.  
Although the veteran is competent to describe an injury 
during service because it does not necessarily follow that 
there is a relationship between the current back disability 
and service, medical evidence is required to demonstrate such 
a relationship.  38 C.F.R. § 3.303(d).  

To the extent that the veteran relates his current back 
disability to service, or to service-connected epilepsy, 
where, as here, the determinative issue involves a question 
of a medical diagnosis or of medical causation, competent 
medical evidence is required to substantiate the claim.  The 
veteran as a lay person is not competent to offer an opinion 
on a medical diagnosis or on medical causation, and 
consequently his statements to the extent that he relates his 
current back disability to service or to an in-service event 
or to a service-connected disability does not constitute 
medical evidence.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993). 

As the Board may consider only independent medical evidence 
to support its finding, as there is no favorable medical 
evidence that that relates the current back disability to 
service or to service-connected epilepsy, the preponderance 
of the evidence is against the claim, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b).  

Peripheral Neuropathy 

The veteran contends that he has peripheral neuropathy of the 
hands and lower extremities due to a back disability of 
service origin and due to medications for service-connected 
seizure disorder.  

As decided above, service connection for a low back 
disability has not been established.  And while the veteran 
is a combat veteran, 38 U.S.C.A. § 1154(b) does not apply to 
a claim of secondary service connection.  Libertine v. Brown, 
9 Vet. App. 521 (1996). 

In its not shown that peripheral neuropathy of the lower 
extremities had onset during service.  After service, in 
2001, the veteran complained of left leg weakness, and an EMG 
and nerve conduction studies revealed axonal type 
polyneuropathy.  In 2003, spinal stenosis was given as the 
cause of the peripheral neuropathy of the lower extremities. 

As the Board may consider only independent medical evidence 
to support its finding, as there is no favorable medical 
evidence that that relates the peripheral neuropathy of the 
lower extremities to service or to service-connected epilepsy 
or for medication for epilepsy, the preponderance of the 
evidence is the against the claim, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b). 

Although the veteran has had Dupuytren's contractures of the 
hand, this has not been associated with peripheral 
neuropathy.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).



As the Board may consider only independent medical evidence 
to support its finding, and as there is no favorable medical 
evidence that the veteran has peripheral neuropathy of the 
hands, the preponderance of the evidence is against the 
claim, and the benefit-of-the- doubt standard of proof does 
not apply. 38 U.S.C.A. § 5107(b).

Post-Traumatic Stress Disorder 

A rating for service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate diagnostic codes (DC) identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

When making a determination as to the appropriate rating to 
be assigned, VA must take into account the veteran's entire 
medical history and circumstances. 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). 

On appeal from an initial assignment of a disability 
evaluation VA must consider whether the veteran is entitled 
to a "staged" rating to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

Under 38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders, the criteria for the next higher rating, 100 
percent, are total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent rating.  



On VA psychiatric examination in August 2005, the examiner 
reported that the veteran was able to take care of his own 
activities of daily living without major impairment.  It was 
noted that the veteran had no social life, and he was 
isolated even from is wife of 59 years.  The examiner stated 
that the veteran was  unemployable and his post-traumatic 
stress disorder had completely eliminated any positive social 
interactions in his life.  The examiner found that the 
veteran was competent to manage his benefits.  Gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, persistent danger of hurting 
self or others; disorientation to time or place; or memory 
loss for names of close relatives, own occupation, or own 
name, were not shown. 

In the absence of findings that meet the criteria for a 100 
percent rating, entitlement to a 100 percent rating is not 
established. 


ORDER 

Service connection for a low back disability is denied. 
Service connection for peripheral neuropathy of the hands and 
the lower extremities to include as due to the service-
connected seizure disorder is denied. An initial disability 
rating higher than 70 percent for post-traumatic stress 
disorder is denied. 

REMAND 

In a new and material evidence claim, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  While the VCAA 
notice in February 2004 addressed the underlying claim of 
service connection, there was notice that new and material 
evidence was required or of the type of evidence necessary to 
substantiate the element of service connection that was found 
insufficient in the previous denial.  


More over, the claim of service connection was previously 
denied on grounds that the audiometric findings on VA 
examination in May 1995 did not meet the criteria for hearing 
loss.  

To ensure due process of law, the claim is REMANDED for the 
following action: 

1. Ensure VCAA compliance with Kent v. 
Nicholson, 20 Vet.App. 1 (2006) (In a new 
and material evidence claim, the notice 
must include notice of the evidence and 
information that is necessary to reopen 
the claim and the evidence and information 
that is necessary to establish the 
underlying claim for the benefit sought.).  
In the notice, clarify the basis for the 
prior denial of the claim in June 1995, 
that is, either hearing loss not shown for 
VA purposes or a lack of a nexus.

2. After the above development, adjudicate 
the claim. If the claim remains denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


